Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 1 of 11 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

  Michael Fafard,

        Plaintiff,                             Case No.:     ______________________

        v.
                                               Ad Damnum: $1,000 + Atty Fees & Costs
  Enhanced Recovery Company, LLC,
                                                       JURY TRIAL DEMANDED
        Defendant.



                     COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW the Plaintiff, Michael Fafard, (“Mr. Fafard”), by and through his

  attorneys, Seraph Legal, P.A., and complains of the Defendant, Enhanced Recovery

  Company, LLC (“ERC”), stating as follows:

                             PRELIMINARY STATEMENT

         1.      This is an action brought by Mr. Fafard against ERC for violations of the

  Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq. (“FDCPA”).

                             JURISDICTION AND VENUE

         2.      Subject matter jurisdiction for Mr. Fafard’s FDCPA claims arises under 15

  U.S.C. § 1692k(d) and this Court’s Federal Question Jurisdiction under 28 U.S.C. § 1331.

         3.      ERC is subject to the provisions of the FDCPA and is subject to the

  jurisdiction of this Court pursuant to Fed. R. Civ. P. 4(k) and Section 48.193, Florida

  Statutes.




                                        Page 1 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 2 of 11 PageID 2




          4.     Venue is proper in the Middle District of Florida, pursuant to 28 U.S.C.

  §1391(b)(2), because the events giving rise to this cause of action occurred within this

  District.

                                          PARTIES

                                          Mr. Fafard

          5.     Mr. Fafard is a natural person residing in Kissimmee, Florida, and a

  Consumer under the FDCPA, 15 U.S.C. § 1692a(3).

                                             ERC

          6.     ERC is a Delaware limited liability company with a primary business

  address of 8014 Bayberry Rd., Jacksonville, FL 32256.

          7.     ERC’s Florida registered agent is Corporation Service Company, 1201

  Hays St., Tallahassee, FL 32301.

          8.     ERC is a Debt Collector within the meaning of the FDCPA, 15 U.S.C.

  §1692a(6), in that it uses postal mail or another instrumentality of interstate commerce, for

  its business, the principal purpose of which is the collection of debts, and/or it regularly

  collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

  owed or due another.

                                FACTUAL ALLEGATIONS

                                           The Debt

          9.     Around November 2013, Mr. Fafard allegedly incurred a $207 debt (the

  “Debt”) relating to a cable television bill from Bright House Networks LLC (“Bright

  House”).


                                         Page 2 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 3 of 11 PageID 3




         10.     The Debt arose from personal, family, and household purposes, specifically

  a bill for household cable television and internet services, and thus meets the definitions of

  Debt under the FDCPA, 15 U.S.C. § 1692a(5).

         11.     In early 2014, Bright House charged off the Debt as uncollectable.

         12.     Bright House was the entity to whom the Debt was originally alleged owed,

  and therefore is the original creditor of the Debt.

                          Charter Acquires Bright House Networks in 2016

         13.     In May 2016, more than two years after the Debt was charged off, Bright

  House was purchased by Charter Communications.

         14.     Prior to the purchase by Charter Communications, Bright House billed for

  its services under the name “Bright House Networks.”

         15.     Prior to the purchase by Charter Communications, Bright House advertised

  itself to the public with a distinctive logo incorporating its name. SEE PLAINTIFF’S

  EXHIBIT A.

         16.     After Charter Communications purchased Bright House, it provided cable

  and internet services under the brand name “Spectrum.”

         17.     In March 2020, Charter, or an unknown successor-in-interest, transferred,

  sold, or assigned the Debt to ERC for collection.

         18.     Upon information and belief, when Charter assigned the debt to ERC, it

  provided information to ERC including, without limitation, the true name of the original

  creditor of the Debt.




                                          Page 3 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 4 of 11 PageID 4




         19.     On or about May 3, 2020, ERC reported the Debt to Experian, a national

  credit reporting agency (“CRA”). SEE PLAINTIFF’S EXHIBIT B.

         20.     ERC reported that the original creditor of the Debt was “CHARTER

  COMMUNICATIONS.” Id.

         21.     Charter Communications is not the original creditor of the Debt and had

  nothing to do with the Debt beyond purchasing the parent company of Bright House several

  years after the Debt was charged off.

         22.     An unsophisticated consumer would not recognize a debt reporting

  “CHARTER COMMUNICATIONS” as the “original” creditor since the Debt was incurred

  to Bright House, all relevant bills sent by the original creditor bore the Bright House name

  and logo, and since Bright House was not affiliated with Charter Communications during

  the consumer’s interaction with the company.

         23.     ERC’s failure to accurately report the original creditor would therefore

  deceive and confuse an unsophisticated consumer, who would believe Charter

  Communications was the original creditor of the debt alleged owed by him and be placed

  at a disadvantage in plotting a course of action in response to the reporting of the Debt to

  Experian.

         24.     The false representation of the original creditor of an account materially

  disadvantages an unsophisticated consumer because it greatly impairs their ability to

  understand, research, and chart a course of action. See, e.g., Tourgeman v. Collins Fin.

  Servs., Inc. 755 F.3d 1109 (9th Cir. 2014) (“We conclude that the misidentification of the

  original creditor is independently sufficient to constitute a violation of the Act. We are



                                          Page 4 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 5 of 11 PageID 5




  persuaded that, in the context of debt collection, the identity of a consumer's original

  creditor is a critical piece of information, and therefore its false identification in a dunning

  letter would be likely to mislead some consumers in a material way.”)

           25.     Further, the Credit Reporting Resource Guide, published by the Consumer

  Data Industry Association (“CDIA”), a trade association representing the CRAs, including

  Experian, states that “The purpose of reporting the original creditor name is to help

  consumers identify the source of accounts when they appear on credit reports.

  Without the original creditor names, consumers may not know what the accounts

  represent.” (Emphasis original). SEE PLAINTIFF’S EXHIBIT C.

           26.     The Credit Reporting Resource Guide instructs debt collectors such as ERC

  to “(r)eport the name of the company/creditor that originally opened the account for the

  consumer.” Id.

           27.     Experian requires their furnishers of data, including ERC, to report data in

  compliance with the Credit Reporting Resource Guide.

           28.     On information and belief, at all times relevant, ERC knew that it was

  falsely reporting the name of the original creditor to the CRAs.

                              ERC’s Phone Call with Mr. Fafard

           29.     On May 7, 2020, Mr. Fafard spoke with an ERC collection agent on the

  phone.

           30.     ERC’s agent confirmed that the Debt arose from a Bright House bill in

  2013.




                                           Page 5 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 6 of 11 PageID 6




         31.      ERC was thus aware of the true name of the original creditor but reported it

  incorrectly regardless.

         32.      ERC’s agent then attempted to obtain payment of the Debt from Mr. Fafard.

         33.      The statute of limitations for a legal or equitable action on a contract,

  obligation, or liability founded on a written instrument is five years in Florida. See Fla.

  Stat. § 95.11(2).

         34.      On information and belief, the Debt was based on a written agreement.

         35.      At no point did Mr. Fafard make any new, written, signed agreement to

  repay the Debt, or otherwise take any other action which could be construed as a waiver of

  the applicable statute of limitations.

         36.      As such, the statute of limitations for a legal action to enforce the Debt ran

  in November 2018, at the latest.

         37.      However, at no point during the call with Mr. Fafard did ERC’s agent

  disclose that, due to the running of the statute of limitations, Mr. Fafard could not be sued

  for the Debt.

         38.      The failure to disclose that a debt is time-barred is materially misleading to

  a consumer, placing him at a disadvantage in charting a course of action to take in response

  to the allegation of debt. See Baez v. LTD Fin. Servs., L.P., No. 17-13842 (11th Cir. Dec.

  7, 2018); Tatis v. Allied Interstate, LLC, 882 F.3d 422, 425, 428-30 (3d Cir. 2018); Pantoja

  v. Portfolio Recovery Associates, LLC, 852 F.3d 679, 684, 687 (7th Cir. 2017); Daugherty

  v. Convergent Outsourcing, Inc., 836 F.3d 507, 509 (5th Cir. 2016); Buchanan v. Northland




                                           Page 6 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 7 of 11 PageID 7




  Group, Inc., 776 F.3d 393, 395, 399-400 (6th Cir. 2015); and McMahon v. LVNV Funding,

  LLC, 744 F.3d 1010, 1020 (7th Cir. 2014).

                      ERC Fails to Provide Notice of Rights Per 1692g

         39.    At no point did ERC mail any written correspondence to Mr. Fafard stating:

                (a)      the amount of the debt;

                (b)      the name of the creditor to whom the debt was owed;

                (c)      a statement that unless the consumer, within thirty days after receipt

                         of the notice, disputes the validity of the debt, or any portion thereof,

                         the debt will be assumed to be valid by the debt collector;

                (d)      a statement that if the consumer notifies the debt collector in writing

                         within the thirty-day period that the debt, or any portion thereof, is

                         disputed, the debt collector will obtain verification of the debt or a

                         copy of a judgment against the consumer and a copy of such

                         verification or judgment will be mailed to the consumer by the debt

                         collector; and,

                (e)      a statement that, upon the consumer's written request within the

                         thirty-day period, the debt collector will provide the consumer with

                         the name and address of the original creditor, if different from the

                         current creditor.

         40.    ERC’s reports of the Debt to the CRAs and its telephone call with Mr.

  Fafard were communications as defined by the FDCPA, 15 U.S.C. § 1692a(2).




                                             Page 7 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 8 of 11 PageID 8




         41.     Mr. Fafard has hired the aforementioned law firm to represent him in this

  matter and has assigned to it his right to fees and costs.

                                      COUNT I
                              VIOLATIONS OF THE FDCPA

         42.     Mr. Fafard incorporates paragraphs 1 – 41 as if fully restated herein.

         43.     ERC violated 15 U.S.C. § 1692e and 1692e(10) when it used misleading

  and deceptive means to attempt to collect a debt by: (1) falsely reporting to Experian, a

  nationwide CRA, that the original creditor of the Debt was Charter Communications, when

  this was false, and the original creditor was Bright House Networks, and (2) failing to

  disclose that the Debt was time-barred in collection communications with Mr. Fafard.

         44.     ERC violated 15 U.S.C. § 1692e(2)(a) when it made false representations

  about the character, amount and legal status of a debt by: (1) falsely reporting to Experian,

  a nationwide CRA, that the original creditor of the Debt was Charter Communications,

  when this was false, and the original creditor was Bright House Networks, and (2) falsely

  representing that Mr. Fafard could be sued for the Debt, when it was in fact time barred

  due to the running of the statute of limitations.

         45.     ERC violated 15 U.S.C. § 1692e(8) when it communicated credit

  information which they knew or should have known was false, specifically by reporting

  that the original creditor of the Debt was Charter Communications in its reporting to

  Experian.

         46.     ERC violated 15 U.S.C. § 1692g(a) when it failed to mail written notice to

  Mr. Fafard stating: (a) the amount of the debt; (b) the name of the creditor to whom the




                                          Page 8 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 9 of 11 PageID 9




  debt is owed; (c) that unless the consumer, within thirty days after receipt of the notice,

  disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

  by the debt collector; (d) that if the consumer notifies the debt collector in writing within

  the thirty-day period that the debt, or any portion thereof, is disputed, the debt collector

  will obtain verification of the debt or a copy of a judgment against the consumer and a copy

  of such verification or judgment will be mailed to the consumer by the debt collector; and,

  (e) that, upon the consumer's written request within the thirty-day period, the debt collector

  will provide the consumer with the name and address of the original creditor, if different

  from the current creditor.

         47.     ERC’s conduct renders it liable for the above-stated violations of the

  FDCPA.

         WHEREFORE, Mr. Fafard respectfully requests that this Honorable Court enter

  judgment against ERC, and for him for:

         a. Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

         b. Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

         c. Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

         d. Such other relief that this Court deems just and proper.




                                          Page 9 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 10 of 11 PageID 10




                                DEMAND FOR JURY TRIAL

   Mr. Fafard demands a jury trial on all issues so triable.



   Respectfully submitted on May 12, 2020, by:

                                                               SERAPH LEGAL, P. A.

                                                               /s/ Bryan J. Geiger
                                                               Bryan J. Geiger, Esq.
                                                               Florida Bar Number: 119168
                                                               BGeiger@SeraphLegal.com
                                                               2002 E. 5th Ave., Suite 104
                                                               Tampa, FL 33605
                                                               Tel: (813) 567-3434
                                                               Fax: (855) 500-0705
                                                               Attorneys for Plaintiff




                                          Page 10 of 11
Case 6:20-cv-00821-RBD-LRH Document 1 Filed 05/12/20 Page 11 of 11 PageID 11




   ATTACHED EXHIBIT LIST
   A.  Bright House Logo used for Advertisements
   B.  Plaintiff’s Experian Consumer Disclosure, May 5, 2020, Excerpt
   C.  Credit Reporting resource Guide, Original Creditor Name Excerpt




                                     Page 11 of 11
